Matter of Casella v Yates County Bd. of Elections (2017 NY Slip Op 06330)





Matter of Casella v Yates County Bd. of Elections


2017 NY Slip Op 06330


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, AND WINSLOW, JJ.


935 CAE 17-01477

[*1]IN THE MATTER OF TODD J. CASELLA, PETITIONER-RESPONDENT,
vYATES COUNTY BOARD OF ELECTIONS, ROBERT F. BRECHKO AND AMY J. DAINES, COMMISSIONERS CONSTITUTING THE BOARD OF ELECTIONS, RESPONDENTS-RESPONDENTS, AND PENELOPE J. MARCHIONDA, RESPONDENT-APPELLANT. (APPEAL NO. 2.)


SINNREICH, KOSAKOFF & MESSINA LLP, CENTRAL ISLIP (JOHN CIAMPOLI OF COUNSEL), FOR RESPONDENT-APPELLANT.
BOUVIER LAW LLP, BUFFALO (JEFFREY T. BOCHIECHIO OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (John J. Ark, J.), entered August 17, 2017 in a proceeding pursuant to Election Law article 16. The order granted the petition, validated the designating petitions of petitioner and ordered respondent Yates County Board of Elections to place petitioner's name on the ballot as a candidate for the office of District Attorney of Yates County for the Independence Party and Reform Party primaries on September 12, 2017. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Marchionda v Casella ([appeal No. 1] ___ AD3d ___ [Aug. 23, 2017]).
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court